COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 LIGHTSEY NATHAN SAUL, JR.,                    §              No. 08-12-00030-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                83rd District Court

 THE STATE OF TEXAS,                           §             of Pecos County, Texas

                      State.                   §                   (TC# 2849)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s motion for extension of time within which to file the

brief until May 16, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. H. W. Leverett, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 16, 2014.

       IT IS SO ORDERED this 26th day of February, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.